Title: [November 1772]
From: Washington, George
To: 




Novr. 1st. At Colo. Bassetts all day.
 


2. Went to Williamsburg in Company with Captn. Crawford. Dined at Southalls & went to Mr. Baylor’s Ball in the Evening.


   
   In town GW lodged with Edward Charlton, while the rest of the family remained at Eltham (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 62; CUSTIS ACCOUNT BOOKGW’s Accounts Kept for Martha Parke Custis and John Parke Custis, 1760–75. Manuscript in Custis Papers, Virginia Historical Society, Richmond.). John Baylor (1750–1808) was the eldest son of Col. John Baylor (1705–1772), of Newmarket, Caroline County (CAMPBELL [1]Thomas Elliott Campbell. Colonial Caroline: A History of Caroline County, Virginia. Richmond, 1954., 218; MEADE [1][William] Meade. Old Churches, Ministers and Families of Virginia. 2 vols. Philadelphia, 1857., 2:464–65).



 


3. Breakfasted, Dined & Suppd at the Governors.
 


4. Dined at the Speakers and Supped at Mrs. Vobes.


   
   Jane Vobe had changed her mind about leaving Williamsburg, and by February of this year had opened a tavern called the King’s Arms, across the street from the Raleigh, in the house where John Carter had been living (Va. Gaz., P&D, 6 Feb. 1772). She remained in business there until about 1785.



   
   In the council today was presented a petition that GW had prepared on behalf of himself and veterans of the Virginia Regiment, renewing his arguments for allowing the veterans more than 20 surveys for their 200,000 acres and asking the councillors “to direct in what manner Patents ought to issue for the Lands already surveyed.” The latter business was postponed until 6 Nov., but the request for more surveys was rejected without further consideration (VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:510, petition of GW and Virginia Regiment to Lord Dunmore and Virginia council, Oct. 1772, PPRF).



 


5. Dined with the Council. Spent the Evening in my own Room.
 


6. Took a Cold Cut at Southalls & went up to Colo. Bassetts.


   
   On this day GW appeared before the council and presented a plan that he had devised for apportioning the 127,899 acres of veterans’ bounty lands already surveyed. Although the council had set the quantity of each claimant’s land the previous year, there remained the more complex problem of giving everyone equal quality of land. The council accepted GW’s solution to the problem and authorized issuance of patents according to his plan. But

before the council rose, GW promised that if objections about the equity of distribution were raised at a meeting of veterans scheduled for Fredericksburg on 23 Nov. or “any Reasonable time after,” he would “give up all his Interest” in the 20,147 acres allotted as his share “and submit to such Regulations” as the council might think proper (VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:513–14; FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 3:298–300).



 


7. Busy with Captn. Crawford all day.


   
   GW today paid Crawford £31 15s., the balance due to him from the veterans of the Virginia Regiment (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 36, 61).



 


8. At Colo. Bassetts all day.
 


9. Ditto—Ditto.
 


10. Rid up with Mr. Hill to Rockahock, & Plantations, in New Kent; & returnd, after Dining with Mrs. Chamberlayne, to Colo. Bassetts at Night. Mr. Custis went with me.

	
   
   James Hill of King William County had become steward of the Custis estates on 17 Mar. of this year, succeeding Joseph Valentine, who had died 7 Dec. 1771 (agreement of GW with Hill, 17 Mar. 1772, MH). Although Hill was now living on some of the Custis land near Williamsburg, he retained his own plantation of about 640 acres in King William (William Dandridge to GW, 21 Dec. 1771, DLC:GW; LEE [3]Ida J. Lee. “Land Taxed in King William County in 1782.” William and Mary Quarterly, 2d ser., 6 (1926): 326–28., 327).



 


11. Went with Mr. Custis over to Claibornes & returnd to Dinnr.
 


12. Went to Williamsburg with Mrs. Washington Mr. & Miss Custis lodged at Mrs. Amblers also dined there & spent the evening at Mrs. Vobes.


   
   Although GW and Jacky stayed this night in Mrs. Ambler’s house, they apparently lodged at Edward Charlton’s place for the remainder of their visit, leaving the ladies to continue lodging with Mrs. Ambler (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 62; CUSTIS ACCOUNT BOOKGW’s Accounts Kept for Martha Parke Custis and John Parke Custis, 1760–75. Manuscript in Custis Papers, Virginia Historical Society, Richmond.; receipt from Edward Charlton, Nov. 1772, ViHi: Custis Papers).



 


13th. Dined at Mrs. Dawsons & went to a Ball at the Apollo [Room, Raleigh Tavern] in the Evening.
 


14. Dined with Mrs. Ambler & Spent the Evening at the Coffee House.


   
   On 23 Jan. 1772 an anonymous advertisement appeared in Purdie and Dixon’s Virginia Gazette, informing the public that “private lodgings may be had for seven or eight Gentlemen, during the Assembly, at the Coffeehouse,

near the Capitol.” This coffeehouse is probably the one “in the main Street” that Mrs. Campbell had briefly occupied before moving to Waller Street and possibly the one that Richard Charlton had operated as a tavern during the late 1760s (Va. Gaz., P&D, 16 May 1771; see main entries for 4 May 1768 and 2 May 1771). In the fall of 1774 John Webb of Halifax, N.C., advertised “For sale That valuable and well situated Lot in Williamsburg where the Coffeehouse is now kept,” but it apparently was not sold until 1777 or later (Va. Gaz., P&D, 13 Oct. 1774 and P, 26 Sept. 1777).


   

 


15. Dined and Spent the Evening at the Speakers.
 


16. Dined at Mrs. Amblers & Spent the Evening there also after setting a while with Colo. Bassett at Mrs. Dawsons.


   
   Among the expenses that GW recorded in his ledger under this date were 7s. 6d. for “seeing Wax work” and 11s. 6d. for a “Puppit Shew” (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 61).



 


17. Rid to the Plantations under Mr. Hill near Town & dined at Southalls.
 


18. In my own Room setling Mr. Hills Accts. all Dinner time—but spent the Evening at Anderson’s.
 


19. Dined at Mrs. Dawson’s and Spent the Evening in my own Room a writing.
 


20. Set out about two Clock for Colo. Bassetts.


	
   
   GW was obliged to leave Williamsburg today in order to be present in Fredericksburg for the meeting of the Virginia Regiment, scheduled three days later. He left with some reluctance, because he had not been able to finish his personal business in Williamsburg “by reason of the late coming in of the merchants” (GW to Charles M. Thruston, 12 Mar. 1773, DLC:GW; Va. Gaz., P&D, 12 Nov. 1772).



 


21. Left Colo. Bassetts on my return home. Dined at King William Court House and lodged at Mr. Hubbards.
 


22. Breakfasted at Hubbards, and reachd Fredericksburg about 4 Oclock. Lodgd at Colo. Lewis’s.
 


23. At Fredericksburg—attending the Intended meeting of Officers at Captn. Weedens.

	
   
   Besides GW, six officers were present or represented at this meeting. Learning of GW’s recent actions on behalf of the veterans, they warmly thanked him for his efforts and approved his distribution of the surveyed lands as an equitable one. He should, they recommended, be excused from his offer to sacrifice his own bounty lands in case of a redivision (resolves and statement of officers of the Virginia Regiment, 23 Nov. 1772, H. Bartholomew Cox). The council considered this recommendation on 9 Dec. and agreed that if no complaints were received by June, GW would be released from his promise (VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:516; FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 3:302–3).



 


24. On the same business all day and at the same place.
 


25. Still in Fredericksburg.
 


26. Rid over the River to my Plantation’s & examind the Land at the upper place.

	
   
   All of the “tillable & Pasture Land” of the Ferry Farm had now been let by Fielding Lewis to James Hunter, Sr., and William Fitzhugh, both of whom had quarters adjoining the Ferry Farm (GW to Hugh Mercer, 11 April 1774, DLC:GW).



 


27. Set of from Fredericksburg & reachd Colo. Henry Lees where we lodged.


   
   GW today recorded paying his mother £15 cash in the presence of his sister Betty (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 45, 62).



 


28. Stayed at Colo. Lees all day.
 


29. Reachd home to Dinner.
 


30. At home all day—writing.
